NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    RICHARD HITCHCOCK, Appellant.

                             No. 1 CA-CR 20-0355
                              FILED 8-26-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-101127-001
             The Honorable Scott Sebastian Minder, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                          STATE v. HITCHCOCK
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1             Richard Thadeus Hitchcock appeals his convictions and
sentences for theft of means of transportation, unlawful flight from a law
enforcement vehicle, and criminal trespass. Hitchcock’s counsel filed a brief
per Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297
(1969) advising us there are no meritorious grounds for reversal. Hitchcock
was granted an opportunity to file a supplemental brief in propria persona
but did not do so. Our obligation is to review the entire record for reversible
error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999), viewing the
evidence in the light most favorable to sustaining the conviction and
resolving all reasonable inferences against Hitchcock, see State v. Guerra, 161
Ariz. 289, 293 (1989). After reviewing the record, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           In January 2019, B.R. reported to law enforcement that his red
Nissan Frontier had been stolen from his driveway.

¶3           The next day, a Scottsdale Police Officer noticed a red truck
driving southbound on Scottsdale Road. The truck had no license plate, an
obscured temporary tag in the back window, and a large amount of
unsecured wood sticking out of the bed of the truck. The officer activated
the patrol vehicle’s emergency lights and attempted to conduct a traffic
stop. The truck “accelerated quickly,” went off the road, and hit a large
boulder. The driver ran from the vehicle heading west.

¶4             A second officer was dispatched to the area and discovered
the ignition of the truck had been “punched out,” which allowed the vehicle
to be operated without a key. Police ran the vehicle’s identification number,
discovered the vehicle was reported stolen, and learned that B.R. was the
registered owner.

¶5         K.O. was at his home—just a couple houses west of the
accident—when he observed a male in his fenced backyard attempting to



                                      2
                          STATE v. HITCHCOCK
                           Decision of the Court

climb over a wall which separated the backyard from another fenced yard
on K.O.’s property. Not recognizing the man, K.O. called the police.

¶6            A third officer, with his K-9, found Hitchcock hiding in the
brush in the second fenced yard on K.O.’s property. The first officer
identified Hitchcock as the driver of the red truck.

¶7             Once notified that his truck had been found, B.R. informed
police that, although Hitchcock was a friend of B.R.’s son, Hitchcock did
not have permission to use the vehicle, nor did B.R.’s son have permission
to let anyone else use the vehicle.

¶8             Hitchcock was charged with theft of means of transportation,
a Class three felony (“Count One”); unlawful flight from a law enforcement
vehicle, a Class five felony (“Count Two”); and criminal trespass in the first
degree, a Class one misdemeanor (“Count Three”).

¶9            At trial, Hitchcock moved unsuccessfully for an acquittal
under Arizona Rule of Criminal Procedure 20, and the jury convicted
Hitchcock as charged. After an aggravation hearing, the jury found the
State had proved beyond a reasonable doubt that Hitchcock was on felony
probation at the time of the commission of Counts One and Two.

¶10          The trial court found Hitchcock had committed two prior
non-dangerous felony offenses and sentenced him to the presumptive term
of 11.25 years’ imprisonment for Count One; the presumptive term of 5
years’ imprisonment for Count Two; and 6 months in county jail for Count
Three, all running concurrently, with presentence credit for 197 days
served. We have jurisdiction under Article 6, Section 9, of the Arizona
Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶11             All proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals,
Hitchcock was at all times represented by counsel. See State v. Conner, 163
Ariz. 97, 104 (1990) (right to counsel at critical stages). Hitchcock absconded
prior to trial and was not present for the proceedings. See Ariz. R. Crim. P.
9.1 (“[A] defendant’s voluntary absence waives the right to be present at
any proceeding.”). The trial court record of jury selection does not
demonstrate the empanelment of any biased jurors. The jury was properly
comprised of twelve jurors, and the record shows no evidence of juror
misconduct. See A.R.S. § 21-102(A); Ariz. R. Crim. P. 18.1(a). The trial court
properly instructed the jury on the elements of the charged offenses, the


                                      3
                          STATE v. HITCHCOCK
                           Decision of the Court

State’s burden of proof, and Hitchcock’s presumption of innocence.
Hitchcock was present and in custody for sentencing. See Ariz. R. Crim. P.
26.9. At sentencing, Hitchcock was given an opportunity to speak, and the
court stated on the record the evidence and materials it considered and the
factors it found in imposing the sentences. See Ariz. R. Crim. P. 26.10.
Additionally, the sentences imposed were within the statutory limits. See
A.R.S. §§ 13-701 to -709 (as applicable).

¶12           Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”).

                               CONCLUSION

¶13           We have reviewed the entire record for reversible error and
find none; therefore, we affirm Hitchcock’s convictions and sentences.

¶14           Defense counsel’s obligations pertaining to Hitchcock’s
representation in this appeal have ended. Counsel need do no more than
inform Hitchcock of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On this Court’s motion, Hitchcock has 30 days from
the date of this decision to proceed, if he wishes, with an in propria persona
motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4